DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 7, filed 3/22/21, with respect to the title have been fully considered and are persuasive.  The objection to the title has been withdrawn. 

Applicant’s arguments, see page 7, filed 3/22/21, with respect to claim 8 have been fully considered and are persuasive.  The objection and the 35 U.S.C. 112(b) rejection of claim 8 has been withdrawn. 

Applicant’s arguments, see pages 9 and 10, filed 3/22/21, with respect to the rejection(s) of claim(s) 1-4 and 8-13 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of U.S. patent application publication 2017/0274691 by Nakahara and further in view of U.S. patent application publication 2008/0007762 by Robertson et al.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Current claim states “the processor” making it unclear as to which defined processor is being referred.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2)	Claims 1-4 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2017/0274691 by Nakahara, and further in view of U.S. patent application publication 2008/0007762 by Robertson et al.
3)	Regarding claim 1, Nakahara teaches an applicator system (figures 3 and 4, items 100 and 200; handheld printer and terminal device form a system) comprising: an applicator device including 5a printing head that applies a material to a target (figure 3, 
	Nakahara does not specifically teach the applicator device including a camera that captures an image of the target.
	Robertson teaches the applicator device including a camera that captures an image of the target (paragraphs 25, 29 and 30; hand-held printer contains CCD camera for imaging a target for printing).
	NOTE: Robertson could modify the system of Nakahara so that the printer device has a camera for the purpose of determining print targets (paragraph 31, Robertson) underneath the printer, which does not conflict with the purpose of the camera in the imaging terminal (item 200) because terminal 200 cannot detect reference marker positions that are blocked from view by the printer.  That is to say, a combined system 
	Nakahara and Robertson are combinable because they are both from the hand-held printer field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to combine Nakahara and Robertson to add combining the printer and display/camera elements into a single device.  The motivation for doing so would have been so that “print targets can be found” (paragraph 31).  Therefore it would have been obvious to combine Nakahara and Robertson to obtain the invention of claim 1.
4)	Regarding claim 2, Nakahara teaches the applicator system according to claim 1, wherein the one of the first processor and the second processor sets the application area in the image captured by the camera, and performs the notification process 15in the case in which the set application area has reached the particular position (figures 7, 9 and 10; area to be printed is shown as decided by the processor from received print data and notification to the user is performed when particular positions are detected [i.e. printer is not yet in position to print]).
5)	Regarding claim 3, Nakahara teaches the applicator system according to claim 1, wherein the one of the first processor and the second processor determines whether the application area of the target in the image has reached the particular position in the image (figure 7, item S304; paragraphs 189 and 190; processor determines particular position of printing area).

7)	Regarding claim 8, Nakahara teaches the applicator system according to claim 1, wherein the one of the first processor and the second processor performs the notification process in a case in which a detection area in the image overlaps the application area, and wherein the detection area is an area set in the image (figures 9 and 10; user is notified when live image area overlaps the printing area).
8)	Regarding claim 9, Nakahara teaches the applicator system according to claim 8, wherein the detection area is set at a peripheral area of the image captured by the camera (figures 9 and 10; “detection area” could merely mean the area capable of being imaged at one particular time and a “peripheral area” of the image captured could be anything other than the absolute middle pixel of the image, therefore since the “detection area” for determining image alignment [paragraph 190] encompasses the whole of the captured image, “peripheral areas” are included in the detection area).
9)	Regarding claim 10, Robertson (as combined with Nakahara in the rejection of claim 1 above) teaches the applicator device according to claim 1, wherein the application area is set based on brightness information of the image (paragraphs 30-33; brightness information is utilized to detect position, including printing area).

10)	Regarding claim 11, Nakahara teaches the applicator system according to claim 1, wherein the printing head applies the material to a portion of the target that corresponds to the application area in the image (paragraph 218; printing in proper area proceeds).
11)	Regarding claim 12, Nakahara teaches the applicator system according to claim 1, wherein the printing head 10applies the material by moving on a bottom of the 

12) 	Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2017/0274691 by Nakahara, and further in view of U.S. patent application publication 2008/0007762 by Robertson et al. as applied to claim 1 above, and further in view of U.S. patent application publication 2008/0024583 by Noe et al.
	Nakahara does not specifically teach the applicator device according to claim 4, wherein the notifier provides 15notification to the user by vibration.
	Noe teaches the applicator device according to claim 4, wherein the notifier provides 15notification to the user by vibration (paragraph 42; notification can be performed through vibration).
	Nakahara and Noe are combinable because they are both from the hand-held printer field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to combine Nakahara and Noe to add vibration notification.  The motivation for doing so would have been to “make more accurate repairs” (paragraph 42).  Therefore it would have been obvious to combine Nakahara and Noe to obtain the invention of claim 13.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN O DULANEY whose telephone number is (571)272-2874.  The examiner can normally be reached on Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on (571)272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BENJAMIN O. DULANEY
Primary Examiner
Art Unit 2676



/BENJAMIN O DULANEY/           Primary Examiner, Art Unit 2672